         Case 1:15-cr-00644-AJN Document 123
                                         122 Filed 12/23/20
                                                    12/21/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza                   12/23/20
                                                     New York, New York 10007



                                                      December 21, 2020

Via ECF
The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square, Courtroom 906
New York, New York 10007

         Re:      United States v. Jaquan Walters, 15 Cr. 644 (AJN)

Dear Judge Nathan:

        Earlier today, the defendant filed a motion seeking his immediate release from prison in
light of the COVID-19 pandemic and the conditions of the correctional institution where he is
incarcerated. The Government respectfully requests two weeks to respond to the defendant’s
motion, which will permit the undersigned to consult with the victim’s family about the
defendant’s request and obtain information from Bureau of Prison officials concerning the
defendant’s prison record, medical conditions, and conditions of incarceration. Accordingly, the
Government respectfully requests until January 5, 2021 to respond to the defendant’s motion.

         Defense counsel takes no position on this request.                         SO ORDERED.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney for the
                                                      Southern District of New York

                                                  By: /s/ Matthew Laroche
                                                     Matthew Laroche
                                                     Assistant United States Attorney
                                                     (212) 637-2420

   cc:         Defense Counsel (Via ECF)



                                                                                              12/23/20
